1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   PATRICIA E. FLYNN,                     No.   2:19-cv-00116-WBS-KJN
13               Plaintiff,

14        v.                                MEMORANDUM AND ORDER RE:
                                            MOTION TO DISMISS PLAINTIFF’S
15   WELLS FARGO BANK, N.A.; and DOES       SECOND AMENDED COMPLAINT
     1-47 inclusive,
16
                 Defendants.
17

18                               ----oo0oo----

19             Plaintiff Patricia E. Flynn asserts state statutory and

20   common law claims against defendant Wells Fargo Bank.

21   Plaintiff’s claims arise out of Wells Fargo’s alleged mishandling

22   of her loan modification application and alleged wrongful

23   foreclosure on her home.    Presently before the court is

24   defendant’s Motion to Dismiss Plaintiff’s Second Amended

25   Complaint (“SAC”).    (Docket No. 24.)

26   I.   FACTUAL AND PROCEDURAL BACKGROUND

27             In January 2006, plaintiff entered into a consumer loan

28   transaction with defendant Wells Fargo to refinance her home, a
                                        1
1    single-family residency located at 2540 6th Avenue in Sacramento,

2    California (“the subject property”). (SAC ¶¶ 1, 10.) Shortly

3    thereafter, Wells Fargo took a security interest in the subject

4    property; it also recorded a deed of trust with the Sacramento

5    County’s Recorder’s Office.     (Id. ¶ 10.)

6               In May 2016, plaintiff submitted a request for a loan

7    modification to Wells Fargo.      (Id. ¶ 14.)    She had experienced a

8    “material change in financial circumstance” and wanted to secure

9    a lower interest rate.    (Id.)    Plaintiff then received three

10   letters from defendant, all dated July 19, 2016.       (Id. ¶ 16.)

11   One letter denied plaintiff’s modification application on the

12   grounds that Wells Fargo did not have the contractual authority

13   to modify plaintiff’s loan.     (Id.)     The second letter stated that

14   Wells Fargo was unable to create an affordable mortgage payment

15   for plaintiff based on her gross monthly income and stated that

16   “[y]ou or a co-borrower have reached the allowable number of

17   modifications.”   (Id.)   The third letter acknowledged receipt of

18   plaintiff’s application and advised her that she may need to

19   submit additional documents.      (Id.)

20              Plaintiff alleges that in the months that followed, she
21   received multiple solicitations from Wells Fargo for home loan

22   modifications.    (Id. ¶ 17.)   Under California’s Homeowner Bill of

23   Rights, Wells Fargo was required to provide plaintiff a “single

24   point of contact” who could assist her in the loan modification

25   process.   Plaintiff alleges that throughout the period at issue

26   in the complaint, she was subjected to a “revolving door” of
27   single points of contact (id. ¶ 20) and Wells Fargo changed her

28   single point of contact as many as four times in a single month.
                                         2
1    (Id. ¶ 81.)   She alleges that the frequency with which Wells

2    Fargo changed her designated single point of contact hindered her

3    ability to navigate the loan modification process. (Id. ¶ 87.)

4             Plaintiff alleges that on March 30, 2017, defendant

5    Wells Fargo recorded a Notice of Default against the subject

6    property, though at that time, Wells Fargo had her complete loan

7    modification application which it had not reviewed.        (Id. ¶ 35.)

8             On April 25, 2017, plaintiff attended Wells Fargo’s

9    annual shareholder meeting as the guest of Sister Nora Nash, the

10   director of the Interfaith Center on Corporate Responsibility

11   (“Interfaith Center” or “ICCR”).       (Id. ¶ 37.)   The Interfaith

12   Center represents a coalition of more than 300 global

13   institutional investors who collectively hold more than $400

14   billion in managed assets.   (Id.)     At the meeting, plaintiff

15   publicly shared her negative experiences with the loan

16   modification process.   (Id.)   Defendant Timothy Sloan, Wells

17   Fargo’s CEO, then promised plaintiff he would “personally

18   investigate” her case. (Id. ¶ 38.)      Plaintiff alleges that Sloan

19   made this representation because he wanted to placate Sister Nora

20   Nash and other interested shareholders at the meeting.        (Id.)
21   Sloan then directed plaintiff to go into the foyer and speak to

22   Anthony Bennum, a Wells Fargo representative. (Id.)        She did so,

23   and Anthony Bennum told her that he would be her new single point

24   of contact and would “help” her.       (Id. ¶ 40.)   Plaintiff alleges

25   that Bennum “specifically reiterated the promise of Timothy Sloan

26   that they would investigate her home loan modification
27   application and that if mistakes were found in the process,

28   Plaintiff’s home certainly would not be foreclosed without a new
                                        3
1    application being appropriately evaluated and processed by Wells

2    Fargo.”       (Id.)

3                  Plaintiff alleges that after her conversation with

4    Bennum at the Wells Fargo annual shareholder meeting, Bennum

5    repeatedly made false representations to her.       Specifically, she

6    alleges that even though Bennum and Wells Fargo knew that

7    plaintiff was ineligible for loan modification, Bennum told

8    plaintiff that Wells Fargo would work on a loan modification for

9    plaintiff.      (Id.   ¶ 100.)   Plaintiff alleges that during

10   telephone conversations on June 15, 2017, July 25, 2017, and

11   August 10, 2017, Bennum again deceitfully told plaintiff that

12   Wells Fargo was working on the proposed loan modification.         (Id.)

13   Plaintiff also alleges that on July 3, 2017, Bennum emailed her

14   and said he was submitting the results of Wells Fargo’s review to

15   Keep Your Home California,1 though plaintiff alleges that at the

16   time of this email, Bennum knew that this was a “futile act.”

17   (Id.)       On July 14, 2017, Wells Fargo employee Grace Yang emailed

18   plaintiff’s loan modification proposal to Keep Your Home

19   California.       On July 20, 2017, however, Grace Yang acknowledged

20   to Keep Your Home California that the wrong debt to income ratio
21   had been used on plaintiff’s file.        (Id. ¶¶ 47, 49.)

22                 On August 17, 2017, Wells Fargo informed plaintiff that

23   her loan modification had been denied because the property had

24   already received the maximum number of modifications allowed.

25   (Id. ¶ 53.)       On October 6, 2017, plaintiff received a letter from

26   Wells Fargo stating that her loan was in default and that Wells
27
             1 Keep Your Home California is a state-sponsored mortgage
28   assistance program.
                                     4
1    Fargo would pursue foreclosure alternatives.    (Id. ¶ 55.)      On

2    November 7, 2017, Wells Fargo recorded a Notice of Trustee’s Sale

3    against the subject property.    (Id. ¶ 56.)   The sale took place

4    on December 1, 2017.    On December 12, 2017, plaintiff received

5    the trustee’s deed upon sale that was recorded against the

6    subject property and was served with a 3-Day Notice to Quit.

7    (Id. ¶¶ 57-58.)

8                Plaintiff alleges that “if plaintiff’s home loan [was]

9    in fact not one that could be modified, the President’s office of

10   Wells Fargo could deliver such news within a month, if not

11   minutes.”   (Id. ¶ 41).   She alleges that she was subjected to the

12   months long back-and-forth with Bennum about her loan

13   modification application as part of a deliberate subterfuge

14   designed by Wells Fargo to “distract Sister Nora Nash, [the

15   Interfaith Center on Corporate Responsibility] and others from

16   [Wells Fargo’s] wrongful business practices.”     (Id.)   This

17   subterfuge, plaintiff alleges, left plaintiff “as the innocent

18   pawn in a much broader scheme of potentially securing of 400

19   billion dollars of investment money to Wells Fargo.”      (Id.)

20               Plaintiff further alleges that, acting in reliance on
21   Bennum’s misrepresentations, she declined to pursue available

22   private money loans.   (Id. ¶ 110.)   Subsequently, by the time her

23   appeal of the modification denial was denied, on September 21,

24   2017, she did not have sufficient time to refinance her mortgage

25   loan or cure her arrearage.   (Id.)   This inability was also due

26   in part, the Second Amended Complaint alleges, to the fact the
27   plaintiff’s loan balance with Wells Fargo “included misapplied

28   payments to her principal and thousands of dollars of additional
                                       5
1    fees, including fees from the multiple failed modification

2    processes, totaling approximately $10,000.”2           (Id.)   “Had

3    [p]laintiff known the true amount she owed at the time of the

4    denial of her appeal . . . she could have obtained the financing

5    to correct her arrearage.”        (Id.)

6                  In November 2018, plaintiff filed this action in the

7    Superior Court, State of California, County of Sacramento. (See

8    Docket No. 1-1.)       Defendant Wells Fargo removed the case to this

9    court on January 17, 2019 (Docket No. 1), and on March 18, 2019,

10   plaintiff filed her First Amended Complaint, which added Wells

11   Fargo CEO Timothy Sloan as well as two individual Wells Fargo

12   employees as defendants.         (See Docket No. 9.)

13                 The court granted Wells Fargo’s Motion to Dismiss the

14   First Amended Complaint (“FAC”) as to all claims against Sloan

15   and as to all claims except certain alleged violations of

16   California’s Homeowners Bill of Rights.         (See Order Re: Mot. to

17   Dismiss (Docket No. 19).)        Plaintiff then filed her Second

18   Amended Complaint asserting violations of the Homeowner Bill of

19   Rights, fraud, negligent misrepresentation, negligence, wrongful

20   foreclosure, and violations of California’s Unfair Competition
21   Law (“UCL”), Cal. Bus & Prof. Code § 17200, et seq. (Docket No.

22   23.)       Defendant now moves to dismiss plaintiff’s fraud, negligent

23   misrepresentation, negligence, wrongful foreclosure, and UCL

24   claims, as well as plaintiff’s requests for punitive and treble

25   damages.      (Docket No. 24.)

26
27
            2  Plaintiff had previously, unsuccessfully, attempted to
28   correct these alleged accounting errors with Wells Fargo. (Id.)
                                     6
1    II.   LEGAL STANDARD

2                On a motion under Federal Rule of Civil Procedure Rule

3    12(b)(6), the inquiry before the court is whether, accepting the

4    allegations in the complaint as true and drawing all reasonable

5    inferences in the plaintiff’s favor, the plaintiff has stated a

6    claim to relief that is plausible on its face.       See Ashcroft v.

7    Iqbal, 556 U.S. 662, 678 (2009).       “The plausibility standard is

8    not akin to a ‘probability requirement,’ but it asks for more

9    than a sheer possibility that a defendant has acted unlawfully.”

10   Id.   “A claim has facial plausibility when the plaintiff pleads

11   factual content that allows the court to draw the reasonable

12   inference that the defendant is liable for the misconduct

13   alleged.”   Id.

14   III. DISCUSSION

15         A.    Fraud

16               Under California law, “the elements of fraud are: (1) a

17   misrepresentation (false representation, concealment, or

18   nondisclosure); (2) knowledge of falsity (or scienter); (3)

19   intent to defraud, i.e., to induce reliance; (4) justifiable

20   reliance; and (5) resulting damage.”       Robinson Helicopter Co. v.
21   Dana Corp., 34 Cal. 4th 979, 990 (2004).

22               Fraud claims are held to a higher pleading standard

23   than other claims; to survive a motion to dismiss, such claims

24   must “state with particularity the circumstances constituting

25   fraud or mistake.”     Fed. R. Civ. P. 9(b) (“Rule 9(b)”).    Under

26   Rule 9(b), “[a]verments of fraud must be accompanied by the ‘who,
27   what, where, when, and how’ of the misconduct charged.”       Vess v.

28   Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003)
                                        7
1    (quoting Cooper v. Pickett, 137 F.3d 616, 627 (9th Cir. 1997)).

2    In addition to identifying the particulars of the alleged fraud,

3    Rule 9(b) requires that a plaintiff “must ‘set forth what is

4    false or misleading about a statement, and why it is false.’”

5    Rubke v. Capitol Bancorp Ltd., 551 F.3d 1156, 1161 (9th Cir.

6    2009) (quoting Yourish v. Cal. Amplifier, 191 F.3d 983, 993 (9th

7    Cir. 1999)).

8             In its order regarding defendant’s Motion to Dismiss

9    Plaintiff’s First Amended Complaint, the court found that

10   plaintiff’s allegations regarding Bennum’s alleged

11   misrepresentations to plaintiff were insufficiently particular

12   under Rule 9(b)’s heightened pleading standard.        (Order Re: Mot.

13   to Dismiss FAC at 23-25.)   The Second Amended Complaint remedies

14   this deficiency by providing concrete details about the content,

15   timing, and delivery of Bennum’s misrepresentations to plaintiff.

16   For example, the Second Amended Complaint alleges that during a

17   telephone conversation on April 28, 2017, Bennum told plaintiff

18   that Wells Fargo would work with Keep Your Home California on a

19   loan modification.   (SAC ¶ 100.)       This representation was

20   misleading, the SAC alleges, because, at the time he made it,
21   Bennum knew that Wells Fargo did not have the ability to make any

22   loan modifications to plaintiff’s loan.        (Id.)   The Second

23   Amended Complaint also adequately alleges with particularity that

24   these misrepresentations were made to deceive plaintiff.

25   Specifically, plaintiff alleges that Bennum and Wells Fargo

26   sought to deceive plaintiff about the prospects of her loan
27   modification application “so as to deflect attention away from

28   their flawed loan modification application” and to “placate
                                         8
1    Sister Nora Nash, the $400 billion of investment dollars [sic]

2    and Wells Fargo’s investors.”   (Id. ¶ 102.)

3             The Second Amended Complaint also adequately alleges

4    that (1) plaintiff reasonably relied on Wells Fargo’s alleged

5    misrepresentations and (2) she was harmed by such reliance.

6    Plaintiff states that between April 2017 and August 2017, she

7    acted in reliance on Bennum’s misrepresentation in declining to

8    pursue alternatives to loan modification.   (See id. ¶¶ 110-111.)

9    The reasonableness or justifiability of plaintiff’s alleged

10   reliance is a question of fact not appropriately addressed at the

11   motion to dismiss stage.   See Gerard v. Wells Fargo Bank, N.A.,

12   No. CV-14-03935-MMM-SHx, 2014 WL 12599606, at *9 (C.D. Cal. Sept.

13   11, 2014) (declining to dismiss fraud claims arising out of loan

14   modification negotiations based on purported unreasonable

15   reliance because the reasonableness of the plaintiff’s alleged

16   reliance on defendant’s statements “is a question of fact to be

17   resolved at a later stage of the proceedings.”).   The court

18   cannot say at this stage that it was unreasonable for plaintiff

19   to not fully pursue other options to stay in her home while she

20   was pursuing a loan modification and appeal with Wells Fargo.
21            With respect to causation, plaintiff must allege a

22   causal nexus between plaintiff’s reliance and her injuries.     See

23   Conrad v. Bank of Am., 45 Cal. App. 4th 133, 159–160 (3d Dist.

24   1996) (“Misrepresentation, even maliciously committed, does not

25   support a cause of action [for fraud] unless the plaintiff

26   suffered consequential damages.”).   The Second Amended Complaint
27   does so by alleging that “if Wells Fargo had advised [p]laintiff

28   in May or June 2017 that they [sic] could not modify her loan,
                                      9
1    she would have been able to overcome the time frame, clear up

2    misapplied payments and fees on her account, and could have paid

3    her arreage or finalized the refinance of her loan[.]”     (SAC ¶

4    111.)   Notwithstanding defendant’s arguments to the contrary, the

5    court cannot say that as a matter of law, plaintiff was not

6    harmed by defendant’s alleged fraud after she learned her

7    modification request had been denied on August 17, 2017.    The

8    Second Amended Complaint alleges that she pursued an unsuccessful

9    appeal of her loan modification and was not informed of that

10   denial until September 21, 2017, only 60 days before the

11   scheduled foreclosure sale.    (Id. ¶ 110.)   Overall, plaintiff has

12   plausibly alleged that if she had more time, i.e., she had

13   learned of the alleged fraud earlier, she could have in fact

14   obtained private money loans to prevent the foreclosure sale and

15   remain in her home.    Accordingly, the court will deny the Motion

16   to Dismiss the fraud claim.

17             B.    Negligent Misrepresentation

18             The elements of negligent misrepresentation under

19   California law are: “(1) the misrepresentation of a past or

20   existing material fact, (2) without reasonable ground for
21   believing it to be true, (3) with intent to induce another’s

22   reliance on the fact misrepresented, (4) justifiable reliance on

23   the misrepresentation, and (5) resulting damage.”     Apollo Capital

24   Fund, LLC v. Roth Capital Partners, LLC, 158 Cal. App. 4th 226,

25   243 (2d Dist. 2007).    To succeed with a claim for negligent

26   misrepresentation, a plaintiff must show a “causal nexus” between
27   the alleged misrepresentation and the damage.    Goehring v.

28   Chapman Univ., 121 Cal. App. 4th 353, 366 (4th Dist. 2004).       The
                                      10
1    court’s reasoning with respect to the Second Amended Complaint’s

2    fraud claim applies equally to the negligent misrepresentation

3    claim.   Accordingly, the court will deny the Motion to Dismiss as

4    to the negligent misrepresentation claim.

5              C.    Negligence

6              To prevail on a negligence claim under California law,

7    a plaintiff must show the existence of a legal duty, that that

8    duty was breached, and that the breach was a proximate or legal

9    cause of plaintiff’s injuries.     Merrill v. Navegar, Inc., 26 Cal.

10   4th 465, 477 (2001).    The existence and scope of a duty are legal

11   questions for the court.     Id. (citation omitted).   Generally, “a

12   financial institution owes no duty of care to a borrower when the

13   institution’s involvement in the loan transaction does not exceed

14   the scope of its conventional role as a mere lender of money.”

15   Nymark v. Heart Fed. Sav. & Loan Ass’n, 231 Cal. App. 3d 1089,

16   1096 (3d Dist. 1991) (citations omitted).     However, this rule is

17   not a “sweeping conclusion that a lender never owes a duty of

18   care to a borrower.”    Newson v. Countrywide Home Loans, Inc., No.

19   C 09–5288 SBA, 2010 WL 4939795, at *5 (N.D. Cal. Nov. 30, 2010)

20   (emphasis in original); see Jolley v. Chase Home Fin., LLC, 213
21   Cal. App. 4th 872, 901 (1st Dist. 2013) (“Even when the lender is

22   acting as a conventional lender, the no-duty rule is only a

23   general rule.”).

24             In the order dismissing the negligence claim from

25   plaintiff’s First Amended Complaint, this court reaffirmed its

26   longstanding view that absent some special relationship, in the
27   context of a claim for negligence, a lender does not owe a duty

28   of care to borrowers.   (Docket 19 at 27-28 (and citations
                                       11
1    therein).)3   After reviewing the First Amended Complaint’s

2    allegations regarding Wells Fargo CEO Timothy Sloan’s statement

3    that he would “look into” plaintiff’s application and Bennum’s

4    representation that he would “help” plaintiff with her

5    application, the court found that these statements did not

6    indicate the existence of a “special relationship” between

7    plaintiff and Wells Fargo.   It noted that, “[t]o plausibly claim

8    that her relationship with Wells Fargo or Bennum was not a

9    conventional relationship between a borrower and a lender, but

10   rather, a ‘special relationship’ giving rise to a duty of care,

11   plaintiff would need to allege more substantial expressions of

12   solidarity and solicitations of trust by Sloan or Bennum.”     (Id.)

13              The Second Amended Complaint reiterates its

14   predecessor’s allegations that Sloan told plaintiff he would

15   “personally look into” plaintiff’s case and that Bennum said he

16   would “help” her with her loan modification application.      (SAC ¶¶

17   38, 40.)   It also, however, contains new, more detailed

18   allegations regarding the scope of Bennum’s involvement with

19   plaintiff during the loan modification process.   Some of these

20   allegations concern conduct that falls clearly within the scope
21

22
          3    After this motion was filed, the California Court of
     Appeal for the Second District weighed in on whether a lender
23   owes a duty of care during the loan modification process,
     surveying various court opinions in and outside California and
24   holding that a lender does not owe a borrower a common law duty
     to offer, consider, or approve a loan modification. Sheen v.
25   Wells Fargo Bank, N.A., No. B289003, --- Cal. Rptr. 3d ----, 2019
26   WL 3543079, at *3-7 (Ct. App. Aug. 5, 2019). However, this new
     decision is not dispositive, given the continuing conflict among
27   California Courts of Appeal (and federal district courts within
     California), as well as the absence of guidance from the
28   California Supreme Court.
                                     12
1    of the conventional relationship between a borrower and a lender.

2    For example, the Second Amended Complaint alleges that on August

3    10, 2017, Bennum “solicited [p]laintiff’s trust by stating that

4    both he and Alfredo Medina would be working directly with [Keep

5    Your Home California].”   (Id. ¶ 128.)   Other allegations,

6    however, collectively suggest that plaintiff’s relationship with

7    Wells Fargo exceeded the bounds of the typical relationship

8    between a lender and borrower.

9              For example, the Second Amended Complaint alleges that:

10       (1)   On April 25, 2017, when Bennum spoke with plaintiff in

11             the lobby of the shareholders’ meeting, he told

12             plaintiff that if her complaints about the loan

13             modification process were well-grounded then

14             plaintiff’s “home would not be foreclosed upon without

15             the process starting anew.”    (Id. ¶ 100.)

16       (2)   On April 27, 2017, Bennum spoke with plaintiff over the

17             phone and stated “as an expression of solidarity that

18             her experience with Wells Fargo’s loan modification

19             process was ‘not okay.’”    (Id. ¶ 128.)

20       (3)   On April 28, 2017, Bennum told plaintiff about a
21             meeting he attended with Franklin Codel, head of

22             Consumer Lending for Wells Fargo, and with other senior

23             executives regarding her loan.   Bennum told plaintiff

24             that he had never attended another such meeting and

25             that the meeting was a “big deal.”   He said everyone at

26             the meeting agreed plaintiff’s experiences were not
27             okay.   The Second Amended Complaint alleges that

28             “Bennum solicited [p]laintiff’s trust by sharing that
                                      13
1              the consensus of the meeting was that Wells Fargo was

2              going to do everything they could to help plaintiff

3              keep her home.”     (Id.)

4              These facts suggest a frequency and intensity of

5    interaction between plaintiff and Bennum that is atypical in the

6    loan modification process.    Bennum actively empathized with

7    plaintiff by telling her that her experiences were “not okay” and

8    solicited her trust by sharing the contents of a high-level

9    corporate meeting with her.    The Second Amended Complaint also

10   sufficiently alleges that Bennum and plaintiff were in regular

11   contact and that Bennum led plaintiff to believe that if any of

12   her complaints regarding the revolving door of “single points of

13   contact” or general mishandling of her application were true,

14   then she would spared foreclosure until a new application could

15   be properly evaluated.

16             Overall, these alleged facts distinguish plaintiff’s

17   relationship with Wells Fargo from a typical relationship between

18   a lender and borrower.   A comparison with Griffin v. Green Tree

19   Servicing, LLC, No. CV-14-09408-MMM(VBKx), 2015 WL 10059081 (C.D.

20   Cal. Oct. 1, 2015), is instructive.      In Griffin, the court
21   rejected plaintiff’s argument that the defendants “stepped

22   outside their conventional duties as a lender and servicer” when

23   they “dispatched letters advertising mortgage assistance programs

24   and undertook efforts to consider borrowers, including

25   Plaintiffs, for loss mitigation options, including, but not

26   limited to, loan modifications.”       See Griffin, 2015 WL 10059081,
27   at *15.   Here, unlike the plaintiff in Griffin, Flynn alleges

28   that Bennum actively empathized with her by implicitly critiquing
                                       14
1    his employer’s previous handling of her application.    She alleges

2    that Bennum sought to convey that to her that her application, in

3    particular, was receiving special treatment, i.e., by telling her

4    it was a “big deal” that her situation was discussed at a meeting

5    with high-level executives.

6               Collectively, these allegations indicate that

7    plaintiff’s experience in the loan-modification process with

8    Wells Fargo was not “[a]n arm’s length transaction between lender

9    and borrower [that] does not create an actionable duty of care.”

10   See Jent v. N. Tr. Corp., No. CIV 13-01684 WBS CKD, 2013 WL

11   5806024, at *3 (E.D. Cal. Oct. 28, 2013) (citing Saldate v.

12   Wilshire Credit Corp., 711 F. Supp. 2d 1126, 1132 (E.D. Cal.

13   2010) (O’Neill, J.)     The court thus finds that the Second Amended

14   Complaint sufficiently alleges a special relationship between

15   plaintiff and Wells Fargo that exceeds the bounds of the typical

16   relationship between borrower and lender and gives rise to a duty

17   of care.   The Second Amended Complaint also plausibly alleges

18   that Wells Fargo breached that duty by acting negligently with

19   respect to plaintiff’s loan modification application.

20              The court’s reasoning regarding causation, discussed in
21   the context of plaintiff’s fraud claim, also applies to the

22   negligence claim.     Further, this claim encompasses broader

23   conduct than the fraud claim.     The negligence claim is based on

24   not only Bennum’s misrepresentations, but also Wells Fargo’s

25   alleged misrepresentations in connection with its overvaluation

26   of plaintiff’s property in 2006 and the futility of plaintiff’s
27   appeal of her loan modification application denial, which

28   allegedly prevented her from clearing up misapplied payments and
                                       15
1    fees and obtaining private money to pay off her arrearage or

2    refinance her loan.   (SAC ¶¶ 138-140.)    Taking these allegations

3    as true, plaintiff has sufficiently alleged causation with

4    respect to her negligence claim.      Accordingly, the court will

5    deny defendant’s Motion to Dismiss plaintiff’s negligence claim.

6             D.    Wrongful Foreclosure

7             A claim for wrongful foreclosure generally requires

8    that:
              (1) the trustee or mortgagee caused an illegal,
9              fraudulent, or willfully oppressive sale of real
               property pursuant to a power of sale in a
10             mortgage or deed of trust; (2) the party
               attacking the sale . . . was prejudiced or
11             harmed; and (3) . . . the trustor or mortgagor
               tendered the amount of the secured indebtedness
12             or was excused from tendering.
13   Rockridge Tr. v. Wells Fargo, N.A., 985 F. Supp. 2d 1110, 1145

14   (N.D. Cal. 2013) (quoting Lona v. Citibank, N.A., 202 Cal. App.

15   4th 89, 104 (6th Dist. 2011)).

16            Plaintiff alleges that Wells Fargo wrongfully

17   foreclosed on the subject property because it “failed to properly

18   process the documents, failed to use the proper income figures,

19   and proceed with the foreclosure process and illegal dual

20   tracking” and because it “had a revolving door” of single points
21   of contact in violation of California Civil Code Sections 2923.6

22   and 2923.7. (SAC ¶¶ 148-155.)    While the Second Amended Complaint

23   alleges that defendant did not in fact have authority to modify

24   her loan, (see, e.g., SAC ¶ 100(a)), plaintiff has sufficiently

25   alleged that she would have been able to pursue private loans to

26   prevent the foreclosure of her home, if these various acts by
27   defendant had not kept her “tangled up in the modification

28   process,” (see SAC ¶ 151).   Accordingly, the court will deny the
                                      16
1    Motion to Dismiss the wrongful foreclosure claim.

2             E.    UCL Claim

3             A private person has standing to sue under California’s

4    Unfair Competition Law if she can “(1) establish a loss or

5    deprivation of money or property sufficient to qualify as injury

6    in fact, i.e., economic injury, and (2) show that that economic

7    injury was the result of, i.e., caused by, the unfair business

8    practice or false advertising that is the gravamen of the claim.”

9    Kwikset Corp. v. Superior Ct., 51 Cal. 4th 310, 322 (2011)

10   (emphasis removed).    “A plaintiff cannot show causation if she

11   would have suffered ‘the same harm whether or not a defendant

12   complied with the law.’”    London v. Wells Fargo Bank, N.A., No.

13   2:17-CV-00687 KJM AC, 2018 WL 621262, at *10 (E.D. Cal. Jan. 29,

14   2018) (quoting Daro v. Superior Ct., 151 Cal. App. 4th 1079, 1099

15   (1st Dist. 2007)).

16            Like plaintiff’s wrongful foreclosure claim,

17   plaintiff’s UCL claim plausibly alleges that her injuries were

18   caused by defendant’s unfair business practices.      The Second

19   Amended Complaint sufficiently alleges that had defendant not

20   engaged in various practices such as failing to process
21   documents, failing to provide a single point of contact, failing

22   to use improper income figures, and illegally dual tracking,

23   plaintiff could have pursued private money loans and prevented

24   her foreclosure.     (See, e.g., SAC ¶¶ 160-163.)   Accordingly, the

25   court will deny the Motion to Dismiss the UCL claim.

26            F.    Punitive and Treble Damages
27            Defendant seeks to dismiss the Second Amended

28
                                       17
1    Complaint’s requests for punitive damages and treble damages.4

2    Pursuant to California Civil Code section 3294, a plaintiff may

3    recover punitive damages “[i]n an action for the breach of an

4    obligation not arising from contract, where it is proven by clear

5    and convincing evidence that the defendant has been guilty of

6    oppression, fraud, or malice.”   Cal. Civ. Code § 3294(a).

7    Meanwhile, the California Homeowners Bill of Rights provides for

8    trebled actual or statutory damages for material violations that

9    were intentional, reckless, or resulted from willful misconduct.

10   Cal. Civ. Code § 2924.12(b).

11             Because the court has already determined that the

12   Second Amended Complaint sufficiently alleges a claim for fraud,

13   the court will deny the motion to dismiss the request for

14   punitive damages.   Further, taking plaintiff’s allegations as

15
          4    Defendant seeks in the alternative to strike the
16   request for punitive and treble damages. Federal Rule of Civil
     Procedure 12(f) permits the court to “strike from a pleading an
17
     insufficient defense or any redundant, immaterial, impertinent,
18   or scandalous matter.” Fed. R. Civ. P. 12(f). The Ninth Circuit
     has made clear, however, that “Rule 12(f) does not authorize
19   district courts to strike claims for damages on the ground that
     such claims are precluded as a matter of law.” Whittlestone,
20   Inc. v. Handi–Craft Co., 618 F.3d 970, 974-75 (9th Cir. 2010).
     Following Whittlestone, courts in this district have declined to
21   strike prayers for unavailable forms of relief. See, e.g.,
22   Estate of Prasad ex rel. Prasad v. Cty. of Sutter, 958 F. Supp.
     2d 1101, 1128 (E.D. Cal. 2013) (Nunley, J.) (“Plaintiffs’ prayer
23   for punitive damages satisfies ‘none of the five categories’ of
     material that may be stricken under Rule 12(f).” (alterations
24   omitted)). The court follows this approach and thus declines to
     strike the Second Amended Complaint’s requests for punitive and
25   treble damages, though it will consider whether to dismiss them
26   under Rule 12(b)(6). See Price Simms Holdings LLC v. Candle3,
     LLC, No. 2:18-cv-1851 WBS KJN, 2019 WL 2024597, *3-4 (E.D. Cal.
27   May 8, 2019) (declining to strike request for punitive damages
     but dismissing them as unavailable as a matter of law given
28   plaintiff’s remaining claims).
                                     18
1    true, plaintiff has plausibly alleged that defendant acted

2    recklessly by dual tracking and failing to provide a single point

3    of contact.   Accordingly, the court declines to dismiss the

4    Second Amended Complaint’s request for treble damages.

5              IT IS THEREFORE ORDERED that defendants’ Motion to

6    Dismiss (Docket No. 24) be, and hereby is, DENIED.

7    Dated:   August 29, 2019

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     19
